UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,


                                                                   ORDER
             v.                                                  97-CR-133-A

NEAL BENJAMIN,

                           Defendant.


      Defendant Neal Benjamin has filed a pro se motion for resentencing pursuant

to 18 U.S.C. § 3582 and the First Step Act of 2018, Pub. L. N. 115-391, § 404, 132

Stat. 5194 (Dec. 21, 2018). Defendant Benjamin acknowledges that his sentence of

imprisonment was imposed under 21 U.S.C. § 841(b)(1)(C). Dkt. No. 927, p. 1, 3. He

was sentenced to imprisonment without reference to a statutory mandatory-minimum

term of imprisonment and within Sentencing Guidelines ranges based upon quantities

of cocaine base that do not authorize a sentence reduction under the First Step Act

and § 3582. See Dkt. Nos. 865, 883, pp. 9-10. The Court has considered the

defendant’s other arguments in support of a sentence reduction and finds they are all

without merit. See e.g., Dkt. No. 933. The defendant’s motion for resentencing is

denied.

      IT IS SO ORDERED.


                                              _s/Richard J. Arcara___________
                                              HONORABLE RICHARD J. ARCARA
                                              UNITED STATES DISTRICT COURT
Dated: October 21, 2019
